In our opinion, defendant is included, by definition, within the category of public corporations (General Corporation Law, § 2) and, therefore, is subject to examination before trial pursuant to section 292-a of the Civil Practice Act (cf. Ramapo Mountains Water, Power & Serv. Co. v. Commissioners of Palisades Interstate Park, 177 App. Div. 700; Kirkman v. Commissioners of Palisades Interstate Park, 200 *795App. Div. 870). Our decision in Conklin v. Palisades Interstate Park Comm. (282 App. Div. 728) is not to the contrary. There it was held that the County Court had no jurisdiction of a tort claim against the commission. In the case at bar there is no question as to the Supreme Court’s jurisdiction of the person of the defendant or the subject of this action. Defendant is also amenable to the provisions of section 982 of the Civil Practice Act, authorizing a survey to be made in an action relating to real property if the court is satisfied that a survey “is necessary or expedient.” Both the granting of the survey and the pretrial examination and their scope are within the discretion of Special Term. Under the circumstances here we find no reason to interfere with its exercise of such discretion. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.